--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


PROMISSORY NOTE


US $240,000
Effective July 18, 2014



NOW THEREFORE FOR VALUE RECEIVED, the undersigned, The Mint Leasing, Inc., a
Nevada corporation (the “Borrower”), hereby promises to pay to the order of
Jerry Parish, an individual (the “Lender“), the principal sum of Two Hundred and
Forty Thousand Dollars ($240,000), in lawful money of the United States of
America, which shall be legal tender, bearing interest and payable as provided
herein. This Promissory Note (this “Note” or “Promissory Note”) has an effective
date of July 18, 2014 (the “Effective Date”).  This Note is entered into to
evidence amounts loaned by the Lender to the Borrower on the Effective Date.


1.           Interest on this Note shall accrue at a rate of ten percent (10%)
per annum.  All past-due principal and interest (which failure to pay such
amounts shall be defined herein as an “Event of Default”) shall bear interest at
the rate of fourteen percent (14%) per annum until paid in full. All
computations of interest shall be made on the basis of a 360-day year for actual
days elapsed.  All such interest shall accrue and be paid upon the Maturity Date
of the Loan.


2.           This Note (together with accrued and unpaid interest) is payable on
July 18, 2015, the “Maturity Date“.


3.           This Note may be prepaid in whole or in part, at any time and from
time to time, without premium or penalty.


4.           If any payment of principal or interest on this Note shall become
due on a Saturday, Sunday or any other day on which national banks are not open
for business, such payment shall be made on the next succeeding business day.


5.           This Note shall be binding upon the Borrower and inure to the
benefit of the Lender named herein and Lender’s respective successors and
assigns.


6.           No provision of this Note shall alter or impair the obligation of
Borrower to pay the principal of and interest on this Note at the times, places
and rates, and in the coin or currency, herein prescribed.


7.           The Borrower will do or cause to be done all things reasonably
necessary to preserve and keep in full force and effect its corporate existence,
rights and franchises and comply with all laws applicable to the Borrower,
except where the failure to comply could not reasonably be expected to have a
material adverse effect on the Borrower.


8.           Notwithstanding anything to the contrary in this Note or any other
agreement entered into in connection herewith, whether now existing or hereafter
arising and whether written or oral, it is agreed that the aggregate of all
interest and any other



Page 1 of 6
Promissory Note
 
 

--------------------------------------------------------------------------------

 

charges constituting interest, or adjudicated as constituting interest, and
contracted for, chargeable or receivable under this Note or otherwise in
connection with this loan transaction, shall under no circumstances exceed the
Maximum Rate (as defined below).


9.           The Borrower represents and warrants to Lender as follows:


(a)           The execution and delivery by the Borrower of this Note (i) are
within the Borrower’s corporate power and authority, and (ii) have been duly
authorized by all necessary corporate action.


(b)           This Note is a legally binding obligation of the Borrower,
enforceable against the Borrower in accordance with the terms hereof, except to
the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
10.           If an Event of Default (as defined herein or below) occurs (unless
all Events of Default have been cured or waived by Lender), Lender may, by
written notice to the Borrower, declare the principal amount then outstanding
of, and the accrued interest (if any) and all other amounts payable on, this
Note to be immediately due and payable.  The following events and/or any other
Events of Default defined elsewhere in this Note are “Events of Default” under
this Note:
 
(a)           the Borrower shall fail to pay, when and as due, the principal or
interest payable hereunder (if any) within fifteen (15) days from the due date
of such payment; or
 
(b)           the Borrower shall have breached in any material respect any
covenant in this Note, and, with respect to breaches capable of being cured,
such breach shall not have been cured within thirty (30) days following the
occurrence of such breach; or
 
(c)           the Borrower shall: (i) make an assignment for the benefit of
creditors, file a petition in bankruptcy, petition or apply to any tribunal for
the appointment of a custodian, receiver or a trustee for it or a substantial
portion of its assets; (ii) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
statute of any jurisdiction, whether now or hereafter in effect; (iii) have
filed against it any such petition or application in which an order for relief
is entered or which remains undismissed for a period of ninety (90) days or
more; (iv) indicate its consent to, approval of or acquiescence in any such
petition, application, proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or a substantial portion of its assets; or
(v) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or
 



Page 2 of 6
Promissory Note
 
 

--------------------------------------------------------------------------------

 

 
(d)           the Borrower shall take any action authorizing, or in furtherance
of, any of the foregoing.
 
11.           In case any one or more Events of Default shall occur and be
continuing, Lender may proceed to protect and enforce its rights by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or for an injunction against a
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.  In case of a default in the
payment of any principal of or premium, if any, or interest on this Note, the
Borrower will pay to Lender such further amount as shall be sufficient to cover
the reasonable cost and expenses of collection, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.  No course of dealing
and no delay on the part of Lender in exercising any right, power or remedy
shall operate as a waiver thereof or otherwise prejudice Lender’s rights, powers
or remedies.  No right, power or remedy conferred by this Note upon Lender shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
 
12.           If from any circumstance any holder of this Note shall ever
receive interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of principal hereof shall be refunded to Borrower. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-principal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.


13.           This Note may be executed in several counterparts, each of which
is an original.  It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original.  A photocopy
or PDF of this Note shall be effective as an original for all purposes.


14.           It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.  The parties hereby consent and agree that, in any actions predicated
upon this Note, venue is properly laid in Texas and that the Circuit Court in
and for Harris Country, Texas, shall have full subject matter and



Page 3 of 6
Promissory Note
 
 

--------------------------------------------------------------------------------

 

personal jurisdiction over the parties to determine all issues arising out of or
in connection with the execution and enforcement of this Note.


15.           The term “Borrower” as used herein in every instance shall include
the Borrower’s successors, legal representatives and assigns, including all
subsequent grantees, either voluntarily by act of the Borrower or involuntarily
by operation of law and shall denote the singular and/or plural and the
masculine and/or feminine and natural and/or artificial persons, whenever and
wherever the contexts so requires or properly applies.  The term “Lender” as
used herein in every instance shall include the Lender’s successors, legal
representatives and assigns, as well as all subsequent assignees, endorsees and
Lenders of this Note, either voluntarily by act of the parties or involuntarily
by operation of law.  Captions and paragraph headings in this Note are for
convenience only and shall not affect its interpretation.  If and whenever this
Note shall be assigned and transferred, or negotiated, including transfers to
substitute or successor trustees (all of which transfers and assignments shall
not require the consent of Borrower), the Lender hereof shall be deemed the
“Lender” for all purposes under this Note.


16.           Anything else in this Note to the contrary notwithstanding, in any
action arising out of this Agreement, the prevailing party shall be entitled to
collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.


17.           Every provision of this Note is intended to be severable.  If, in
any jurisdiction, any term or provision hereof is determined to be invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, (b) any such invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such term or provision in any other
jurisdiction, and (c) the invalid or unenforceable term or provision shall, for
purposes of such jurisdiction, be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.  If a court of competent
jurisdiction determines that any covenant or restriction or portion thereof, set
forth in this Note is unreasonable or unenforceable, the court shall reduce or
modify such covenants or restrictions to those which it deems reasonable and
enforceable under the circumstances and, as so reduced or modified, the parties
hereto agree that such covenants and restrictions shall remain in full force and
effect as so modified.  In the event a court of competent jurisdiction
determines that any provision of this Note is invalid or against public policy
and cannot be so reduced or modified so as to be made enforceable, the remaining
provisions of this Note shall not be affected thereby, and shall remain in full
force and effect.



Page 4 of 6
Promissory Note
 
 

--------------------------------------------------------------------------------

 

18.           No modification, amendment, addition to, or termination of this
Note, nor waiver of any of its provisions, shall be valid or enforceable unless
in writing and signed by all the parties hereto. The Note constitutes the entire
agreement of the parties regarding the matters contemplated herein, or related
thereto, and supersedes all prior and contemporaneous agreements, and
understandings of the parties in connection therewith.


19.           This Note and the repayment of this Note shall be unsecured by
Borrower and Lender shall have no rights to any collateral or security interests
in connection herewith or the payment of this Note.








[Remainder of page left intentionally blank. Signature page follows.]
 
 



Page 5 of 6
Promissory Note
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note on July 23,
2014, with an Effective Date as provided above.
 
“Borrower“
 
The Mint Leasing, Inc.
(A Nevada Corporation)
   
/s/ Jerry Parish   
Jerry Parish
President


“Lender“






/s/ Jerry Parish   
Jerry Parish













Page 6 of 6
Promissory Note
 
 

--------------------------------------------------------------------------------

 
